150667DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 2, reference number 200 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0132], obstacle 1001 is not in the drawings.  From P[0138], obstacle 1101 is not in the drawings.  From P[0153], safety lane 1102 is not in the .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "902" (Figure 9 and P[0144]) and "1202" (P[0144]) have both been used to designate the safety lane of Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figures 6 thru 12, the time designations are for t=0, t=1 and t=2 while the description for each of the Figures has t=1, t=2 and t=3 (P[0127] thru P[0157]).  The drawings and the specification should match the .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[00158], Figures 1, 2 and 10 are referenced in regard to computing systems 102, 120, 1401 and 1410.  The specification should reference "FIGS. 1 and 14" to properly identify the reference numbers.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “a remote computing system” (claim 1 lines 7 and 8, and claim 10 line 10) while earlier in each claim (line 2) “a remote computing system” is also recited.  It is unclear if this is a new remote computing system or the same remote computing system.  The examiner assumes it is the same remote computing system for continued examination.
Claim 10 recites “the system” in line 2.  It is unclear if this is in reference to the “computing system” in line 1, or the “remote computing system” in line 2.  The examiner assumes it is the computing system of line 1 for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3 thru 5, 8, 10, 12 thru 14, 16 and 18 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al Patent Application Publication Number 2019/0035269 A1 in view of DeLizio Patent Application Publication Number 2018/0202822 A1.
Regarding claims 1 and 10 Donovan et al teach the claimed computer implemented method for controlling an autonomous vehicle in response to vehicle instructions from a remote computing system and the claimed computing system for controlling an autonomous vehicle in response to vehicle instructions from a remote computing system, “a method is performed by a traffic control entity for controlling a group of vehicles capable of autonomous driving without requiring a driver” P[0006], autonomous vehicles would typically have their own computing system that would control the autonomous driving, the traffic control entity may comprise a processor P and a memory M with instructions executable by the processor P (P[0056] and Figure 8), the traffic control entity equates to the claimed remote computing system, “the traffic control entity 100 may be implemented in a suitable node of a communication network, or in a separate stand-alone node, or as a distributed entity in a "cloud"-like environment, or in a vehicle” P[0025], the system comprising:
the claimed processor, processor P (Figure 8); and
the claimed computer readable media that stores instructions executed by the processor to cause the computing system to perform operations, memory M comprising 
the claimed controlling a first autonomous vehicle, the lead vehicle may be autonomous and controls the organization of the platoon P[0023], the claimed first autonomous vehicle is associated with a first convoy that includes one or more second autonomous vehicles, “The vehicles in the respective platoons are controlled from a lead vehicle denoted L that may be driving ahead of the other vehicles of the respective platoon.” P[0039];
the claimed receiving communications that include vehicle instructions from the remote computing system associated with a third party entity, “the traffic control entity 100 issues a command 106 instructing the vehicles 104 in the group to adjust their lateral positions relative the lanes” P[0026], and “action 6:4B illustrates that the traffic control entity 600 also sends the command to each one of the lead vehicles 602 that in turn can send the command to their respective platoon vehicles 604” (P[0049] and Figure 6);
the claimed coordinating with the second autonomous vehicles to determine vehicle actions to perform in response to the received instructions, the lead vehicle 602 sends commands to the platoon vehicles 604 to take an action (Command 6:5) (Figure 6 and P[0049]);
the claimed controlling the first autonomous vehicle to implement the vehicle actions, “Having received the command, the lead vehicles 602, the platoon vehicles 604 and the free-style vehicles 606 execute the adjustment of lateral positions to make room 
Donovan et al do not teach the claimed autonomous vehicles are associated with a vehicle service of a service provider entity, but the system of Donovan et al would be used whether the autonomous vehicles were independent or part of a vehicle service.  DeLizio teaches, autonomous vehicles may be used in carsharing, e-hailing, ride hailing services, real-time ridesharing, and other services P[0003], and the system includes a ride service controllers 106 which are separate from the fleet controllers 102 (Figure 1).  These controllers of DeLizio would be integrated into the control system of Donovan et al (Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the autonomous vehicle traffic control of Donovan et al with the ride service controllers of DeLizio in order to provide fewer traffic accidents, increased roadway capacity, reduced traffic congestion, and enhanced mobility for people (DeLizio P[0002]).
Regarding claims 3 and 12 Donovan et al teach the claimed method of claim 1 and computing system of claim 10 (see above), wherein the coordinating step comprises:
the claimed providing data indicative of vehicle instructions to a lead autonomous vehicles, “action 6:4B illustrates that the traffic control entity 600 also sends the command to each one of the lead vehicles 602 that in turn can send the command to their respective platoon vehicles 604” (P[0049] and Figure 6);

the claimed implementing vehicle instructions received from the lead vehicle, “Having received the command, the lead vehicles 602, the platoon vehicles 604 and the free-style vehicles 606 execute the adjustment of lateral positions to make room for the emergency vehicle 608, indicated as "compress" in actions 6:6A-C, respectively.” (P[0050] and Figure 6).
Regarding claims 4 and 13 Donovan et al teach the claimed method of claim 1 and computing system of claim 10 (see above), wherein the coordinating step comprises:
the claimed determining an identity of the third party entity based on the communications, “the traffic control entity 600 may be implemented in a TAC 600A which may provide for various authentication and authorization procedures that may be required” P[0047], and “when it is detected that the emergency vehicle 102 is approaching the group of vehicles 104 e.g. from behind or from any other direction” P[0026], the detection of the emergency vehicle equates to the claimed determining an identity;
the claimed determining vehicle actions based on the identity, “when it is detected that the emergency vehicle 102 is approaching the group of vehicles 104 e.g. from behind or from any other direction, the traffic control entity 100 issues a command 106 instructing the vehicles 104 in the group to adjust their lateral positions relative the 
the claimed providing data indicative of the determined vehicle actions to the second autonomous vehicles, “the lead vehicles 602 that in turn can send the command to their respective platoon vehicles 604” (P[0049] and Figure 6).
Regarding claims 5 and 14 Donovan et al teach the claimed method of claim 1 and computing system of claim 10 (see above), wherein the coordinating step comprises:
the claimed determining a vehicle identifier associated with the communications, “when it is detected that the emergency vehicle 102 is approaching the group of vehicles 104 e.g. from behind or from any other direction” P[0026], the detected emergency vehicle would need to be identified as an emergency vehicle in order to issue the commands for reacting to it, and “the vehicles in the group (104) are identified based on information (108) about current position and movement of the vehicles (104)” (abstract);
the claimed determining vehicle actions based on the vehicle identifier, “when it is detected that the emergency vehicle 102 is approaching the group of vehicles 104 e.g. from behind or from any other direction, the traffic control entity 100 issues a command 106 instructing the vehicles 104 in the group to adjust their lateral positions relative the lanes to create a passage which allows the emergency vehicle 102 to move through the passage and pass the group of vehicles 104” P[0026], and “In a next action 202, the traffic control entity 100 identifies the vehicles in the group 104 based on information about current position and movement of the vehicles in the group 104.  A 
the claimed providing data indicative of the determined vehicle actions to the second autonomous vehicles, “the lead vehicles 602 that in turn can send the command to their respective platoon vehicles 604” (P[0049] and Figure 6).
Regarding claim 8 Donovan et al teach the claimed vehicle instructions include one of: relaying information to the second autonomous vehicles, or the first autonomous vehicle providing information to the third party entity, “action 6:4B illustrates that the traffic control entity 600 also sends the command to each one of the lead vehicles 602 that in turn can send the command to their respective platoon vehicles 604” (P[0049] and Figure 6) (claimed relaying information to the second autonomous vehicles), and “Then the platoon vehicles 604 send information about their new position and speed to their respective lead vehicles 602 in an action 6:7 and the lead vehicles 602 sends this information on to the traffic control entity 600 as "platoon information" in a following action 6:8A.” (P[0050] and Figure 6) (claimed first autonomous vehicle providing information to the third party entity).
Regarding claim 16 Donovan et al teach the claimed autonomous vehicle, lead vehicle 602 (Figure 6), comprising:
the claimed processors and computer readable media with instructions to execute autonomous vehicle operations, the vehicles are autonomous (abstract), autonomous driving implies automatic control of the vehicles' movements on a road 
the claimed controlling a first autonomous vehicle as selected from a fleet of vehicle controlled by a first entity, “the group of vehicles 104 may comprise platoon vehicles operating in a platoon controlled by a lead vehicle L, and in that case the traffic control entity 100 may send the command 106 to the lead vehicle L which is thereby enabled to forward the command to the platoon vehicles in the respective platoon” (P[0040] and Figure 5A), and “the traffic control entity 100 may instruct the vehicles in the group 104 to enter emergency mode where said vehicles are configured to act according to the command autonomously without requiring a driver” P[0043];
the claimed receiving communications of vehicle instructions from a remote computing system associated with a third entity, “the traffic control entity 100 issues a command 106 instructing the vehicles 104 in the group to adjust their lateral positions relative the lanes” P[0026], and “action 6:4B illustrates that the traffic control entity 600 also sends the command to each one of the lead vehicles 602 that in turn can send the command to their respective platoon vehicles 604” (P[0049] and Figure 6);

the claimed controlling the first autonomous vehicle to implement the vehicle actions, “Having received the command, the lead vehicles 602, the platoon vehicles 604 and the free-style vehicles 606 execute the adjustment of lateral positions to make room for the emergency vehicle 608, indicated as "compress" in actions 6:6A-C, respectively.” (P[0050] and Figure 6).
Donovan et al do not teach the claimed autonomous vehicles are associated with a vehicle service of a service provider entity, but the system of Donovan et al would be used whether the autonomous vehicles were independent or part of a vehicle service.  DeLizio teaches, autonomous vehicles may be used in carsharing, e-hailing, ride hailing services, real-time ridesharing, and other services P[0003], and the system includes a ride service controllers 106 which are separate from the fleet controllers 102 (Figure 1).  These controllers of DeLizio would be integrated into the control system of Donovan et al (Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the autonomous vehicle traffic control of Donovan et al with the ride service controllers of DeLizio in order to provide fewer traffic accidents, increased roadway capacity, reduced traffic congestion, and enhanced mobility for people (DeLizio P[0002]).
Regarding claim 18 Donovan et al teach the claimed vehicle of claim 16 (see above), wherein the determining vehicle actions comprises:

the claimed determining vehicle actions when the identity is one of a plurality of predetermined third identities that can control the first autonomous vehicle, “when it is detected that the emergency vehicle 102 is approaching the group of vehicles 104 e.g. from behind or from any other direction, the traffic control entity 100 issues a command 106 instructing the vehicles 104 in the group to adjust their lateral positions relative the lanes to create a passage which allows the emergency vehicle 102 to move through the passage and pass the group of vehicles 104” P[0026], and “the traffic control entity 600 issues a command instructing the identified vehicles to adjust their lateral positions” P[0049], the traffic control entity 600 would an authenticated and authorized entity P[0047].
Regarding claim 19 Donovan et al teach the claimed vehicle of claim 16 (see above), wherein the determining vehicle actions comprises:
the claimed determining a vehicle identifier associated with the communications, “when it is detected that the emergency vehicle 102 is approaching the group of vehicles 104 e.g. from behind or from any other direction” P[0026], the detected emergency vehicle would need to be identified as an emergency vehicle in order to issue the commands for reacting to it, and “the vehicles in the group (104) are identified 
the claimed determining vehicle actions based on the vehicle identifier, “when it is detected that the emergency vehicle 102 is approaching the group of vehicles 104 e.g. from behind or from any other direction, the traffic control entity 100 issues a command 106 instructing the vehicles 104 in the group to adjust their lateral positions relative the lanes to create a passage which allows the emergency vehicle 102 to move through the passage and pass the group of vehicles 104” P[0026], and “In a next action 202, the traffic control entity 100 identifies the vehicles in the group 104 based on information about current position and movement of the vehicles in the group 104.  A final action 204 illustrates that the traffic control entity 100 issues a command 106 instructing the identified vehicles to adjust their lateral positions relative to the lanes to create a passage along the group of vehicles 104, so as to allow the emergency vehicle 102 to move through said passage.” P[0030].
Regarding claim 20 Donovan et al teach the claimed vehicle of claims 16 and 19 (see above), wherein the determining vehicle actions based on the vehicle identifier comprises:
the claimed controlling the first autonomous vehicle to implement the determined vehicle actions when the vehicle identifier corresponds to the first autonomous vehicle, “Having received the command, the lead vehicles 602, the platoon vehicles 604 and the free-style vehicles 606 execute the adjustment of lateral positions to make room for the emergency vehicle 608, indicated as "compress" in actions 6:6A-C, respectively.” (P[0050] and Figure 6), and “A final action 204 illustrates that the traffic control entity 
the claimed controlling the first autonomous vehicle to transmit the vehicle instructions to a second autonomous vehicle when the identifier corresponds to the second autonomous vehicle, “action 6:4B illustrates that the traffic control entity 600 also sends the command to each one of the lead vehicles 602 that in turn can send the command to their respective platoon vehicles 604” (P[0049] and Figure 6).
Claims 2, 6, 9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al Patent Application Publication Number 2019/0035269 A1 and DeLizio Patent Application Publication Number 2018/0202822 A1 as applied to claims 1 and 10 above, and further in view of Mudalige Patent Application Publication Number 2010/0256852 A1.
Regarding claims 2 and 11 Donovan et al teach the claimed method of claim 1 and computing system of claim 10 (see above), wherein the coordinating step comprises:
the claimed providing data indicative of vehicle instructions to the second autonomous vehicles, “action 6:4B illustrates that the traffic control entity 600 also sends the command to each one of the lead vehicles 602 that in turn can send the command to their respective platoon vehicles 604” (P[0049] and Figure 6);
the claimed determining an action that corresponds to the vehicle instructions, “Having received the command, the lead vehicles 602, the platoon vehicles 604 and the free-style vehicles 606 execute the adjustment of lateral positions to make room for the 
Donovan et al do not teach the claimed vehicle action is a stopping action, but a stopping action is one of many actions typically performed by autonomous vehicles.  Donovan et al also do not teach the claimed removing the first autonomous vehicle from the first convoy and the claimed controlling the first autonomous vehicle to implement the stopping action.  Mudalige teaches the claimed vehicle action is a stopping action, based on the traffic situation an appropriate evasive reaction can be initiated that includes a stop command P[0160], and fail safe stopping maneuver is implement (Figure 41).  A stopping action is a common and well known operation for autonomous vehicles.  Mudalige further teaches the claimed removing the first autonomous vehicle from the first convoy, “members of the platoon can be added or removed from the platoon in the middle of a planned travel route, either as part of a predetermined plan or as a reaction to changing instructions” P[0085], the instructions to remove a vehicle from the platoon would come from the traffic control entity of Donovan et al in the combination of Donovan et al and Mudalige.  Mudalige further teaches the claimed controlling the first autonomous vehicle to implement the stopping action, the autonomous vehicle removed by the instructions P[0085] would still function as an autonomous vehicle and would perform the common and well known stopping operation of an autonomous vehicle P[0160] per the instructions to the vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the autonomous vehicle traffic control of Donovan et al and the ride service controllers of DeLizio with the autonomous 
Regarding claims 6 and 15 Donovan et al teach the claimed method of claim 1 and computing system of claim 10 (see above), the coordinating step further comprising:
the claimed providing data indicative of determined vehicle action to the second autonomous vehicle, “action 6:4B illustrates that the traffic control entity 600 also sends the command to each one of the lead vehicles 602 that in turn can send the command to their respective platoon vehicles 604” (P[0049] and Figure 6).
 Donovan et al do not explicitly teach the claimed determining a priority level, and the claimed vehicle action based on the priority level.  The system of Donovan et al would prioritize the actions of the group of autonomous vehicles to move them out of the way to allow a clear path for the emergency vehicle.  Though a priority level is not explicitly recited in Donovan et al, the traffic control entity would act to prioritize the maneuvers, such as different vehicles moving left and/or right (Figures 3A thru 3D).  Mudalige teaches the claimed determining a priority level associated with the vehicle instructions, platoon goals or priorities are considerations to platoon formation, if fuel efficiency is a priority for the platoon, an in-line formation can be the most advantageous or, if social interaction is a priority, then a block formation might be the most advantageous P[0075], the platoon formation can be reformed based on changed priorities, a change in the lead vehicle, and the addition or removal of vehicles from the group (P[0084] and P[0085]).  Mudalige further teaches the claimed determining a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the autonomous vehicle traffic control of Donovan et al and the ride service controllers of DeLizio with the autonomous vehicle prioritizing formations and changing formations of Mudalige in order to increase the time available to the driver for other personal and work related activities (Mudalige P[0004]).	
Regarding claim 9 Donovan et al do not explicitly teach the claimed vehicle action includes one of: a stopping action, or a coordinated stopping action for stopping the first and second vehicles in the convoy, but a stopping action is a common and well known feature of the autonomous control of a vehicle.  Mudalige teaches, based on the traffic situation an appropriate evasive reaction can be initiated that includes a stop command P[0160], and fail safe stopping maneuver is implement (Figure 41).  A stopping action is a common and well known operation for autonomous vehicles.  It .
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al Patent Application Publication Number 2019/0035269 A1 and DeLizio Patent Application Publication Number 2018/0202822 A1 as applied to claims 1 and 16 above, and further in view of Ferren Patent Application Publication Number 2018/0011485 A1.
Regarding claims 7 and 17 Donovan et al teach the claimed method of claim 1 and the claimed vehicle of claim 16 (see above).  Donovan et al do not explicitly teach the claimed receiving encrypted communications and the claimed decrypting the communications based on a predetermined key.  The encryption and subsequent decryption is common and well known, as is having a predetermined encryption/decryption key.  Encryption and decryption are ways to secure communications, and a key is necessary to encode and decode the security measures.  Donovan et al do teach, “the traffic control entity 600 may be implemented in a TAC 600A which may provide for various authentication and authorization procedures” P[0047], such authentication and authorization would typically be an encryption/decryption combination having a shared key.  Ferren teaches, systems and method for centralized control of autonomous vehicles (title) which include rules distributed on a frequency or channel that provides secure or private communications 
Relevant Art
The examiner directs the applicant to the relevant art of the television show, “Bait Car” which aired on Court TV from 2007 thru 2012.  One element of the show was the police taking over control of a stolen car to bring it to a stop.  The stolen vehicles in the show were not autonomous or part of a convoy, but it is mentioned to show the police having the ability to takeover and control the operation of a vehicle.  A third party taking control of a vehicle from a remote location is common and well known in the vehicle control arts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662